Case 0:21-cv-61179-RAR Document 62 Entered on FLSD Docket 09/16/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-61179-RAR

  FANNY B. MILLSTEIN,

         Plaintiff,

  v.

  ERIC HOLTZ, et al.,

        Defendants.
  _____________________________________________________/

                                    ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon sua sponte review of the record. On August

  23, 2021, the Court ordered the parties to select a mediator certified under Local Rule 16.2, as well

  as schedule a time, date, and place for mediation on or before September 13, 2021. See Scheduling

  Order [ECF No. 52]. The date for compliance has passed and, to date, the parties have not

  scheduled a time, date, and place for mediation. It is therefore

         ORDERED AND ADJUDGED that on or before September 22, 2021, the parties shall

  comply with the requirements of the August 23rd Order or show cause as to why sanctions should

  not be imposed.

         DONE AND ORDERED in Fort Lauderdale, Florida this 15th day of September, 2021.



                                                   _________________________________
                                                   RODOLFO A. RUIZ II
                                                   UNITED STATES DISTRICT JUDGE
